Exhibit 10.108

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of November 10, 2011 (the “Amendment Date”), by and among
GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the “Parent”),
GENERAL MARITIME SUBSIDIARY CORPORATION (“GMSC”), ARLINGTON TANKERS LTD.
(“Arlington”), GENERAL MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands
corporation (the “Borrower”), the Lenders party from time to time to the Credit
Agreement referred to below (the “Lenders”) and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent.  Unless otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement (as
defined below) are used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Parent, GMSC, Arlington, the Borrower, the Lenders and the
Administrative Agent are parties to the Amended and Restated Credit Agreement,
dated as of May 6, 2011 and amended on July 13, 2011 and September 30, 2011 (as
further amended, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to extend the waiver provided under the Second Amendment and
amend certain provisions of the Credit Agreement as herein provided and the
parties hereby acknowledge and agree that the amendments set forth below shall
apply retroactively as of November 10, 2011 (the “Third Amendment Effective
Date”);

 

NOW, THEREFORE, it is agreed:

 

I.             Waiver to Credit Agreement.

 

1.           Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Minimum Cash Balance covenant
set forth in Section 9.08 of the Credit Agreement to and including November 15,
2011 and any Event of Default under Sections 10.02, 10.03 and/or 10.04 arising
therefrom (the “Waiver”); provided that the Waiver shall cease to be of any
force or effect on the earlier of (i) November 16, 2011 and (ii) the occurrence
of any other Event of Default under the Credit Agreement (after giving effect to
this Third Amendment).

 

II.            Amendments to Credit Agreement.

 

1.           Section 1 of the Credit Agreement is hereby amended by adding the
following new definitions in correct alphabetical order:

 

--------------------------------------------------------------------------------


 

“Third Amendment” shall mean the Third Amendment to this Agreement, dated as of
November 10, 2011.

 

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

 

2.           Section 1.01 of the Credit Agreement is hereby amended by deleting
the defined term “Liquidity Waiver Period” and replacing it in its entirety with
the following language:

 

“Liquidity Waiver Period” shall mean the period from the Second Amendment
Effective Date to and including November 15, 2011.

 

III.          Miscellaneous Provisions.

 

1.           In order to induce the Lenders to enter into this Third Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Third Amendment Effective Date before (with the
exception of any Default or Event of Default resulting from non-compliance by
the Borrower or any of its Subsidiaries with Section 9.08) and after giving
effect to this Third Amendment and (ii) all of the representations and
warranties contained in the Credit Agreement or the other Credit Documents are
true and correct in all material respects on the Third Amendment Effective Date
both before and after giving effect to this Third Amendment, with the same
effect as though such representations and warranties had been made on and as of
the Third Amendment Effective Date (it being understood that any representation
or warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

 

2.           This Third Amendment is limited precisely as written and shall not
be deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit Agreement or the other Credit
Documents or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.  The Agents and the Lenders expressly reserve
all their rights and remedies except as expressly waived by this Third
Amendment.

 

3.           This Third Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.           THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

5.           This Third Amendment shall become effective on the Amendment Date
(and the amendments and other modifications set forth herein shall apply
retroactively as of the Third Amendment Effective Date) when (i) the Borrower,
GMSC, Arlington, the Parent and the

 

--------------------------------------------------------------------------------


 

Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip-Daniels (facsimile number:
212-354-8113 / email: myip@whitecase.com), (ii) the Borrower shall have paid to
the Administrative Agent all outstanding fees and expenses in connection with
the Third Amendment (including, without limitation, the reasonable fees and
expenses of White & Case LLP), and (iii) an amendment to (x) the $550M Credit
Agreement and (y) the Junior Credit Agreement, in each case in form and
substance reasonably satisfactory to the Administrative Agent, shall have become
effective in accordance with its terms and the Administrative Agent shall have
received a copy thereof.

 

6.             The Required Lenders hereby direct the Administrative Agent to
consent, and the Administrative Agent hereby consents, to the amendment to the
Junior Credit Agreement referenced above.

 

7.             From and after the Amendment Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby on the
Amendment Date, with the amendments set forth herein applying retroactively as
of the Third Amendment Effective Date.

 

8.             The Parent, the Borrower, GMSC, Arlington and each other Credit
Party as debtor, grantor, pledgor or assignor, or in any other similar capacity
in which the Parent, the Borrower, GMSC, Arlington and each other Credit Party
grant liens or security interests in their respective property or otherwise act
as accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Parent, the Borrower, GMSC,
Arlington and each other Credit Party granted liens on or security interests in
any of its property pursuant to any such Credit Document as security for the
Parent, the Borrower, GMSC, Arlington and each other Credit Party’s Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grants of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby.  The Parent, the Borrower, GMSC, Arlington and each other
Credit Party hereby consents to this Third Amendment and acknowledges that each
of the Credit Documents remains in full force and effect and is hereby ratified
and reaffirmed.  Except as otherwise provided herein, the execution of this
Third Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, constitute a waiver of any provision of
any of the Credit Documents or serve to effect a novation of the Obligations.

 

9.             In consideration of, among other things, the execution and
delivery of this Third Amendment by the Administrative Agent and the Lenders,
and any financial accommodations which the Administrative Agent and any Lender
elects to extend to the Borrower and any other Credit Party after the date
hereof, each of the Borrower, GMSC, Arlington, the Parent and the other Credit
Parties, on behalf of itself and its successors and assigns (collectively, the
“Releasors”), hereby forever waives, releases and discharges to the fullest
extent permitted by law, and hereby agrees to hold each Releasee (as defined
below) harmless from, any and all claims (including, without limitation,
crossclaims, counterclaims, rights of set-off and

 

--------------------------------------------------------------------------------


 

recoupment), causes of action, demands, suits, costs, expenses and damages
(collectively, the “Claims”), that any Releasor now has, of whatsoever nature
and kind, whether known or unknown, whether arising at law or in equity, against
any or all of the Agents and the Lenders and their respective affiliates,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, consultants, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the Third Amendment Effective Date relating to the Credit Documents or the
transactions contemplated thereby.  The receipt by the Borrower, GMSC,
Arlington, the Parent or any other Credit Party of any Loans or other financial
accommodations made by the Administrative Agent or any Lender after the date
hereof shall constitute a ratification, adoption, and confirmation by the
Borrower, GMSC, Arlington, the Parent and the other Credit Parties of the
foregoing general releases of all Claims against any Releasee which are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt of any such Loans or other financial
accommodations.  In entering into this Third Amendment, the Borrower, GMSC,
Arlington, the Parent and the other Credit Parties have consulted with, and been
represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The provisions of this
Section shall survive the termination of this Third Amendment and the other
Credit Documents and payment in full of the Obligations.

 

10.          The Borrower agrees to pay, on a monthly basis within five days of
presentment to the Borrower of a legal invoice, the reasonable out-of-pocket
fees and expenses of counsel for each of the Lenders with respect to the Credit
Documents whether incurred prior to the Third Amendment Date or thereafter and
including, without limitation, expenses incurred in connection with advising the
Lenders as to their rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Credit Documents, with respect
to negotiations with any Credit Party or with other creditors of any Credit
Party or any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default as with respect to any potential
restructuring of the obligations of the Credit Parties and with respect to
presenting claims in or otherwise participating in or monitoring any bankruptcy,
insolvency or other similar proceeding involving creditors’ rights generally and
any proceeding ancillary thereto.  Without limiting the foregoing, the Credit
Parties acknowledge that the Lenders intend to engage a financial consultant to
advise the Lenders and that the Borrower shall be obliged, within five days of
presentment to the Borrower of an invoice, to pay all reasonable out-of-pocket
fees and expenses of a financial consultant (including any retainers) retained
by and on behalf of the Lenders.  The Credit Parties hereby further agree to
cooperate with the reasonable requests of such financial consultants in a timely
manner.

 

*        *        *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

 

 

Title:

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARLINGTON TANKERS LTD.

 

 

 

 

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

 

 

Title:

 

 

Signature Page to Third Amendment to $372M Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

 

Individually and as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name: Martin Lunder

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Lynn Sauro

 

 

Name: Lynn Sauro

 

 

Title: Assistant Vice President

 

 

Signature Page to Third Amendment to $372M Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSILDA BANKEN AB (PUBL)

 

 

 

 

 

By:

/s/ Arne Juell-Skielse

 

 

Name: Arne Juell-Skielse

 

 

Title:

 

 

 

By:

/s/ Helene Hellners

 

 

Name: Helene Hellners

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

 

NIBC Bank N.V.

 

 

 

 

 

 

 

By:

/s/ Michael de Visser

 

 

Name:

Michael de Visser

 

 

Title:

Associate Director

 

 

 

 

By:

/s/ Renee de Haes

 

 

Name:

Renee de Haes

 

 

Title:

Legal

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

ITF International Transport Finance Suisse AG

 

 

 

 

 

 

 

By:

/s/ Natalja Formuzala

 

 

Name:

Natalja Formuzala

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Carsten Gutknecht-Stohr

 

 

Name:

Carsten Gutknecht-Stohr

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

Citibank N.A.

 

 

 

 

 

 

 

By:

/s/ Peter Baumann

 

 

Name:

Peter Baumann

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------